Citation Nr: 0830613	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES


1.  Entitlement to an initial compensable rating for right 
knee disability, status post anterior cruciate ligament (ACL) 
reconstruction and medial meniscus repair, prior to July 10, 
2006.

2.  Entitlement to an initial rating greater than 10 percent 
for right knee limitation of motion due to status post ACL 
reconstruction and medial meniscus repair from July 10, 2006 
to May 17, 2007.

3.  Entitlement to an initial rating greater than 30 percent 
for right knee limitation of motion due to status post ACL 
reconstruction and medial meniscus repair since May 17, 2007.

4.  Entitlement to an initial rating greater than 10 percent 
for right knee instability due to status post ACL 
reconstruction and medial meniscus repair since May 17, 2007.

5.  Entitlement to an initial rating greater than 10 percent 
for residuals of right leg compartment syndrome, status post 
fasciotomy, involving muscle group (MG) XI.

6.  Entitlement to an initial rating greater than 10 percent 
for residuals of right leg compartment syndrome, status post 
fasciotomy, involving muscle group MG XII.

7.  Entitlement to an initial rating greater than 10 percent 
for lateral fasciotomy scar of the right leg prior to 
September 1, 2007.

8.  Entitlement to an initial compensable rating for lateral 
fasciotomy scar of the right leg since September 1, 2007.

9.  Entitlement to an initial rating greater than 10 percent 
for medial fasciotomy scar of the right leg prior to 
September 1, 2007.

10.  Entitlement to an initial compensable rating for medial 
fasciotomy scar of the right leg since September 1, 2007.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 2004 to 
March 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by Regional Offices (RO's) of 
the Department of Veterans Affairs (VA).  

A June 2005 rating decision by the Waco, Texas, RO granted 
service connection for residuals of compartment syndrome of 
the right lower extremity status post fasciotomy, right lower 
extremity medial scar from the right knee to ankle, and right 
lower extremity lateral scar below the knee to the ankle.  At 
that time, the RO assigned initial 10 percent ratings for 
each disability effective March 15, 2005.  The veteran has 
appealed the initial ratings assigned.

An August 2005 rating decision by the Waco RO granted service 
connection for right knee injury status post total 
reconstruction of the knee joint, and assigned an initial 
noncompensable rating effective March 15, 2005.  The veteran 
appealed the initial rating assigned.

In April 2006, the veteran informed VA that he moved to the 
jurisdiction of the Fort Harrison, Montana, RO.

In a rating decision dated June 2007, the RO reduced the 
disability evaluations for the medial and lateral scar 
disabilities to a noncompensable rating effective September 
1, 2007.  The RO assigned a 10 percent rating for right knee 
limitation of motion effective July 10, 2006, and a 30 
percent rating effective May 17, 2007.  The RO also assigned 
a separate 10 percent rating for right knee joint instability 
effective May 17, 2007.  Furthermore, the RO reevaluated the 
rating assigned for residuals of compartment syndrome of the 
right lower extremity by assigning separate 10 percent 
ratings for disability involving MG's XI and XII.  Each 
rating was assigned effective to the date of claim.

The Board believes that a comprehensive review of the 
veteran's service connected disorder at issue must be 
undertaken in this case.  As explained more fully below, the 
Board has rephrased the issues listed on the title page to 
reflect that staged ratings have been assigned during the 
appeal period, and that multiple aspects of the veteran's 
disability have been separately rated.



FINDINGS OF FACT

1.  From March 15, 2005 to May 2, 2007, the competent medical 
evidence, overall, showed that the veteran's right knee 
disability had been manifested by symptomatic removal of 
semilunar cartilage, noncompensable limitation of motion, and 
no instability, subluxation, "locking" or effusion.

2.  Since May 2, 2007, the competent medical evidence, 
overall, shows that the veteran's right knee disability has 
been manifested by noncompensable limitation of motion but 
functional impairment more nearly approximating favorable 
ankylosis with no more than mild instability or subluxation.

3.  The competent medical evidence, overall, demonstrates 
that the injuries to MG's XI and XII of the right lower 
extremity, which are in the same anatomical region but act on 
separate functions involving the forefoot and ankle, are no 
more than moderate in degree.

4.  For the entire appeal period, the veteran's 21.5 cm. x 1 
cm. lateral fasciotomy scar of the right leg has been 
manifested by an abnormal pain sensation more nearly 
approximating a painful scar; the scar is otherwise well-
healed and does not result in limitation of motion of an 
affected part.

5.  For the entire appeal period, the veteran's 20 cm. x 0.5 
cm. medial fasciotomy scar of the right leg has been 
manifested by an abnormal pain sensation more nearly 
approximating a painful scar; the scar is otherwise well-
healed and does not result in limitation of motion of an 
affected part.
CONCLUSIONS OF LAW

1.  From March 15, 2005 to July 10, 2006, the criteria for an 
initial 10 percent rating for right knee disability status 
post ACL reconstruction and medial meniscus repair have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC's) 5003, 5010, 5257, 5259, 5260, 
5261 (2007).

2.  From July 10, 2006 to May 2, 2007, the criteria for an 
initial rating greater than 10 percent for right knee 
limitation of motion status post ACL reconstruction and 
medial meniscus repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DC's 5003, 
5010, 5259, 5260, 5261, 5262 (2007).

3.  Since May 2, 2007, the criteria for an initial 30 percent 
rating, but no higher, for right knee limitation of motion 
status post ACL reconstruction and medial meniscus repair 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 
4.59, 4.71a, DC's 5003, 5010, 5259, 5260, 5261, 5262 (2007).

4.  Since May 2, 2007, the criteria for an initial 10 percent 
rating, but no higher, for right knee instability status post 
ACL reconstruction and medial meniscus repair have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DC 
5257 (2007).

5.  The criteria for an initial rating greater than 10 
percent for residuals of right leg compartment syndrome, 
status post fasciotomy, involving MG XI have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.55, 4.56, 4.73, DC 5311 (2007).

6.  The criteria for an initial rating greater than 10 
percent for residuals of right leg compartment syndrome, 
status post fasciotomy, involving MG XII have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.55, 4.56, 4.73, DC 5311 (2007).

7.  The criteria for an initial rating greater than 10 
percent for lateral fasciotomy scar of the right leg prior to 
September 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.118, DC's 7802-
7805 (2007).

8.  The criteria for an initial 10 percent rating for lateral 
fasciotomy scar of the right leg since September 1, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.118, DC's 7802-7805 (2007).

9.  The criteria for an initial rating greater than 10 
percent for medial fasciotomy scar of the right leg prior to 
September 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.118, DC's 7802-
7805 (2007).

10.  The criteria for an initial 10 percent rating for medial 
fasciotomy scar of the right leg since September 1, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.118, DC's 7802-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 
5259, removal of semilunar cartilage, may result in 
complications producing loss of motion.  As such, limitation 
of motion is a relevant consideration under DC 5259.  
VAOPGCPREC 9-98 (Aug. 14, 1998).

DC 5311 provides evaluations for disability of MG XI.  The 
muscles involved are the posterior and lateral crural 
muscles, and muscles of the calf, which includes the (1) 
triceps surae (gastrocnemius and soleus), (2) tibialis 
posterior, (3) peroneus longus, (4) peroneus brevis, (5) 
flexor hallucis longus, (6) flexor digitorum longus, (7) 
popliteus, and (8) plantaris.  The function of these muscles 
are as follows: propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); and 
flexion of the knee (6).

DC 5312 provides evaluations for disability of MG XII.  The 
muscles involved are the anterior muscles of the leg: (1) 
tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; and (4) peroneus tertius.  The 
function of these muscles is as follows: dorsiflexion (1); 
extension of toes (2); and stabilization of arch (3).

Under DC's 5311 and 5312, a slight muscle disability warrants 
a noncompensable evaluation, a moderate muscle disability 
warrants a 10 percent rating, a moderately severe muscle 
disability warrants a 20 percent rating and severe muscle 
disability warrants a 30 percent rating.

When compensable muscle group injuries are in the same 
anatomical region but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Scars other than the head, face or neck are evaluated by 
application of DC's 7801-05.  Under these codes, a 10 percent 
disability rating is awarded for scars that are deep or cause 
limited motion if the area exceeds 6 square inches (DC 7801); 
for areas of 144 square inches or greater for scars that are 
superficial and do not cause limited motion (DC 7802); for 
unstable superficial scars, meaning there is a frequent loss 
of covering of skin over the scar (DC 7803); for superficial 
scars that are painful upon examination (DC 7804); or scars 
affecting causing limitation of motion of an affected part.

II.  Analysis

A.  Right knee disability

At the outset, the Board notes that service connection for 
the veteran's right knee disability was granted because this 
disability, which existed prior to service, was aggravated by 
service.  See 38 U.S.C.A. § 1153.  In such cases, the rating 
reflects only the degree of disability over and above the 
degree existing at the time of entrance into service.  
38 C.F.R. § 4.22.  Here, however, the degree of disability 
existing prior to service was noncompensable, so there is no 
basis for reduction of the degree of post-service disability 
due to pre-service disability.

The Board further observes that that the RO has assigned 
staged ratings for the veteran's service connected right knee 
disability representing varying degrees of disability for 
separate periods of time.  For some of these time periods, 
the RO has also assigned separate disability ratings under 
different DC criteria to compensate the veteran for distinct 
and non-overlapping aspects of his disability.  See Esteban, 
6 Vet. App. at 262.  Upon review of the rating actions in 
this case, the RO has assigned the following ratings: 

From March 15, 2005 to July 10, 2006, the RO has assigned a 
noncompensable initial rating pursuant to DC 5257.

From July 10, 2006 to May 17, 2007, the RO has assigned a 10 
percent rating pursuant to DC 5010, which according to the RO 
contemplated painful but non-compensable limitation of motion 
with X-ray confirmed arthritis.

Since May 17, 2007, the RO has assigned a 30 percent rating 
pursuant to DC 5257-5256, which according to the RO 
contemplates limitation of motion more nearly approximating 
favorable ankylosis of the right knee.

Since May 17, 2007, the RO has assigned a separate 10 percent 
rating pursuant to DC 5257, which according to the RO 
contemplates mild left knee instability.

        i.  Time period from March 15, 2005 to May 2, 2007

Historically, the veteran had a pre-service history of right 
knee ACL reconstruction, medial meniscus posterior horn 
repair, lateral meniscus horn repair, posterior horn 
debridement, lateral femoral condyle grade IV drilling 
chondroplasty and an abrasion chondroplasty of the patella.  
During basic training, he developed right leg compartment 
syndrome with hematoma requiring a four compartment 
fasciotomy.

On his initial VA compensation and pension examination in May 
2005, the veteran described pain and weakness of the right 
knee which required use of a knee brace.  He was unable to 
run, and had difficulty ambulating stairs.  His walking was 
limited to 1/2 mile without need for rest.  He had pain, 
swelling and weakness after physical use.  He denied a 
history of flare-ups, collapse or lockup.  On examination, 
his right knee demonstrated non-painful motion from 0 to 140 
degrees.  There was easy fatigue, but no additional 
limitation of motion following repetitive use.  All ligaments 
were intact with no collapse.  Deep knee bending did not 
cause noise or audible grinding.  X-ray examination showed 
status post removal of hardware from the tibia and femur with 
mild osteoarthritis.  The examiner offered a diagnosis of 
torn ACL, status post reconstruction with continued weakness 
and pain in the knee joint.

An addendum VA examination report dated June 2005 resulted in 
opinion that the veteran's pre-existing right knee injury was 
permanently aggravated in service beyond the normal 
progression of the original injury.

On VA compensation and pension examination in July 2006, the 
veteran described an ability to stand 3 to 8 hours with only 
short rest periods.  He could walk more than 1/4 of a mile but 
less than 1 mile.  On physical examination, he demonstrated 
an affected weight-bearing with poor propulsion.  His right 
knee demonstrated 0 to 140 degrees range of motion with no 
additional loss of motion (LOM) on repetitive use.  It was 
noted that he had slight loss of range of motion (ROM) and 
right knee weakness unrelated to his subfascial hematoma of 
the right leg.  His disability was described as having mild 
effects on performing chores and shopping; moderate effects 
on exercise, recreation and traveling; and preventing sports 
participation.  He was unable to run, and went up and down 
stairs slowly.

In pertinent part, the veteran underwent a clinical VA 
evaluation in August 2006.  He reported taking prescription 
medications of Mobic and Lortab for joint pain.  On physical 
examination, he was unable to fully squat due to right knee 
pain, and required assistance in recovering.  McMurray's and 
drawer's tests revealed pain and limitation of flexion motion 
of the right knee.  There was mild weakness of the right leg 
with mild sensory deficits in the right lower leg.  His gait 
was antalgic.  In March 2007, his clinical findings were 
significant for ROM of 0 to 90 degrees and no edema.

According to the VA examiner's diagnosis in May 2005, the 
veteran's pre-service torn ACL, status post reconstruction, 
was productive of weakness and pain in the right knee joint.  
His pre-service disability, which has been conceded as being 
permanently aggravated during service, involved removal of 
semilunar cartilage.  As such, the Board finds that the lay 
and medical evidence in this case supports an initial 10 
percent evaluation for symptomatic removal of semilunar 
cartilage under DC 5259 effective to the date of claim, March 
15, 2005.  This is the maximum rating under this DC.

However, the medical evidence in this case provides highly 
probative evidence against an initial rating in excess of 10 
percent under any of the alternative DC criteria for the time 
period prior to May 2, 2007.

The May 2005 and July 2006 VA compensation and examinations 
found that the veteran's right knee demonstrated motion from 
0 to 140 degrees.  There was easy fatigue, but no additional 
limitation of motion following repetitive use.  The March 
2007 VA clinical evaluation showed range of motion from 0 to 
90 degrees.  Overall, this evidence provides highly probative 
evidence against a compensable evaluation based upon 
limitation of motion under DC's 5260 and/or 5261.

Furthermore, any evaluation under DC 5003-5010 is not 
warranted as the veteran's motion loss in either flexion or 
extension did not meet the minimum criteria for a 
noncompensable rating under DC's 5260 and/or 5261.  In any 
event, his rating under DC 5259 contemplates painful motion, 
see VAOPGCPREC 9-98 (Aug. 14, 1998), and a separate 
evaluation would constitute impermissible pyramiding under 
38 C.F.R. § 4.14.

The Board acknowledges the veteran's report of right knee 
pain and weakness exacerbated by use, such as climbing stairs 
and prolonged sitting and standing.  The Board finds that 
these aspects of his disability reasonably shown to be due to 
service connected origin are contemplated by the 10 percent 
rating under DC 5259.  

The medical evidence above shows that the veteran does not 
meet the criteria for compensable limitation of motion for 
either knee under DC's 5260 and 5261, even after considering 
functional loss due to pain and weakness after repeated use.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  It is 
important for the veteran to understand that this 10 percent 
rating is based entirely on his symptoms of right knee pain 
and weakness.  Without considering this symptomatology, the 
current evaluation could not be justified.  Simply stated, 
the veteran's pain and weakness on use does not limit his 
right knee to a point where a higher evaluation would be 
warranted for the time period prior to May 2, 2007.

Turning to the question of instability, the Board notes that 
the veteran has worn a knee brace since his initial VA 
examination.  There is no medical evidence, however, that 
this brace was prescribed due to actual instability or 
subluxation of the right knee.  For instance, the May 2005 
and July 2006 VA compensation examinations acknowledged the 
veteran use of a knee brace, but found no evidence of 
instability or subluxation of the right knee.  Significantly, 
the veteran did not report episodes of instability or 
subluxation during this time period.  Thus, this medical 
evidence is against consideration of a separate compensable 
evaluation under DC 5257 prior to May 2, 2007.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There was no lay 
or medical evidence of ankylosis, dislocated semilunar 
cartilage with "locking" and effusion, impairment of the 
tibia and fibula, or genu recurvatum.  As such, the criteria 
of DC's 5256, 5258, and 5263 do not apply.

        ii.  Time period from May 2, 2007

On May 2, 2007, the veteran was seen in the VA clinical 
setting reporting a worsening of his right leg disability.  
At that time, he complained of right knee instability with 
recurrent dislocations.  His physical examination was 
significant for an antaxic gait, right knee quadriceps 
atrophy, mild effusion/enlargement, patellar tracking 
medially, patellar crepitus with visual and audible clunk, 
positive Lachman's test with no end feel, difficulty of 
access due to guarding, and abnormal range of motion (AROM) 
from 0 to 90 degrees.

VA compensation and pension examination on May 17, 2007, 
showed that the veteran had an antalgic gait walking with a 
rigid right leg.  His ambulatory balance was unsteady and 
slow without use of ambulatory aids.  The right knee appeared 
aligned with evidence of mild effusion.  His knee was stable 
to varus and valgus stress.  His anterior drawer sign was 
mildly positive.  His Lachman's test was negative.  Due to 
severe pain with movement, the examiner was unable to 
determine the degree of patellar grind or to perform 
McMurray's test.  There was evidence of medial and lateral 
joint line tenderness.  

The right knee demonstrated range of motion from 0 to 80 
degrees with the onset of pain at 1 degree.  A measurement of 
additional loss of motion could not be obtained due to 
objectively manifested pain that prevented repetitive 
movement of the knee.  However, the examiner found no 
objective evidence to show any additional functional loss of 
motion due to pain, etc., beyond the measured and reported 
range.  There was objective evidence of painful motion, 
effusion, instability, weakness, tenderness and guarding of 
movement.  There was no objective evidence of edema, redness, 
heat or abnormal movement.  His shoe pattern evidenced 
abnormal weight bearing to the left leg.  Due to pain, the 
veteran was unable to bear weight on the right leg doing 
various exercises such as repetitive knee bends, squatting, 
duck walking, etc.  

The examiner concluded that there was clinical evidence of 
reduced range of motion of flexion to 60 degrees with pain at 
onset of movement, tenderness along the medial and lateral 
joint lines, mild effusion and guarding of movement.  The 
examiner stated that the veteran's limitation of knee motion 
was more likely than not attributable to the ACL disability.

In its June 2007 rating decision, the RO held that, while the 
veteran's range of motion loss did not meet the criteria for 
a compensable rating under DC's 5260 and/or 5261, the 
veteran's functional impairment due to painful motion, 
guarding of movement and tenderness to palpation approximated 
the criteria for a 30 percent rating under DC 5256, favorable 
ankylosis of the knee.  The RO assigned an effective date of 
May 17, 2007, the date of the VA compensation and pension 
examination.  

Based on the lay and medical evidence of record, the Board 
finds that the veteran's state of increased disability was 
reasonably shown to have been manifested during his May 2, 
2007 VA clinical consultation.  Thus, the Board extends this 
award to May 2, 2007.

With respect to an evaluation in excess of 30 percent based 
on limitation of motion, the medical evidence clearly shows 
that the veteran's right knee is not ankylosed in flexion 
between 10 and 20 degrees.  His right knee motion is not 
limited to a compensable degree in either flexion or 
extension, even when considering functional impairment on 
use.  Overall, this evidence provides highly probative 
evidence against an evaluation in excess of 30 percent under 
DC's 5256, 5260 and/or 5261.

The Board finds that the veteran's 30 percent award under DC 
5256 supplants the prior 10 percent rating under DC 5259, and 
a separate evaluation would constitute impermissible 
pyramiding under 38 C.F.R. § 4.14.

With respect to the issue of instability, the Board notes 
that the RO's June 2007 rating decision "granted" service 
connection for right knee instability.  However, as indicated 
above, the veteran's right knee disability was evaluated 
under DC 5257 in the original August 2005 rating decision.  
The May 2007 VA compensation and pension examination showed 
that the right knee was stable to stress testing.  However, 
the examiner did find some evidence of instability.  

Overall, the Board finds that the evidence of record 
demonstrates right knee instability and subluxation that is 
no more than mild in degree.  

Based on the lay and medical evidence of record, the Board 
finds that the veteran's right knee instability was 
reasonably shown to have been manifested during his May 2, 
2007 clinical consultation.  Thus, the Board extends the 10 
percent award to May 2, 2007.  However, the criteria for a 
separate rating in excess of 10 percent under DC 5257 have 
not been met for any time during the appeal period.  The 
post-service medical record is found to provide evidence 
against this claim.

As there is no evidence of impairment of the tibia and 
fibula, the criteria of DC 5262 do not apply.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

The Board has carefully reviewed the veteran's statements of 
record, particularly with respect to the onset and increased 
severity of his various right knee symptoms during the appeal 
period.  His complaints of right knee instability and 
subluxation were first voiced during a May 2, 2007 VA 
clinical visitation, and those complaints were later 
supported by the VA compensation and pension examination 
conducted later that month.  As such, his lay description of 
symptoms has been sufficient to extend the effective date of 
award for his ratings under DC's 5256 and 5257 effective to 
the date of his clinical consultation.  The lay and medical 
evidence, however, does not support higher ratings than 
currently assigned for any differing periods of time during 
the appeal period.  To this extent, his statements are 
outweighed by the medical evidence which, as a whole, 
provides evidence against any further compensation. 

The benefit of doubt rule does not apply as the preponderance 
of evidence is against his claim.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).

B.  Residuals of right knee compartment syndrome

In this case, the RO has assigned a 10 percent rating for 
injury to MG XI under DC 5311, and a 10 percent rating for 
injury to MG XII under DC 5312.  These awards have been 
assigned effective to the date of claim.

The most descriptive evaluation regarding the extent of the 
veteran's injuries to MG's XI and XII is contained in the May 
2007 VA compensation and pension examination report.  In 
pertinent part, the examiner indicated that the veteran's 
lateral fasciotomy scar went into the underlying tissue by 1 
to 2 cm. with evidence of mild involvement of MG Group XI.  
His thigh and calf measured 2 cm. less on the right.  He had 
reduced 4/5 strength of the right quadriceps and hamstring, 
and with dorsiflexion, plantar flexion, inversion and 
eversion.  The examiner found clinical evidence of reduced 
right ankle motion to 15 degrees of dorsiflexion and 40 
degrees of plantar flexion with no active movement with 
inversion and eversion and passive movement from 0 to 5 
degrees.  His forefoot adduction and abduction was 10 and 5 
degrees, respectively.  There was objective evidence of 
functional impairment as evidenced by thigh and calf 
discrepancy, callus buildup and abnormal shoe wear pattern of 
abnormal weight bearing to the left leg.  The examiner found 
that the veteran's right ankle range of motion was limited by 
weakness, but that there was no objective indication that 
pain, fatigue, weakness, lack of endurance or incoordination 
further limited motion or function of the right ankle joint 
after repetitive use.

Applying the criteria to the facts of this case, the Board 
finds that May 2007 VA compensation and pension examination 
report provides strong probative evidence against the claims.  
Overall, the competent medical evidence demonstrates that the 
injuries to MG's XI and XII, which are in the same anatomical 
region but act on separate functions involving the forefoot 
and ankle, are no more than moderate in degree.  This finding 
is based upon examination findings showing slight (4/5) 
decrease in strength of the right quadriceps and hamstring, 
and with plantar flexion, inversion and eversion.  The loss 
of right ankle and forefoot motion is also no more than 
moderate in degree.  See generally 38 C.F.R. § 4.71a, PLATE 
II.  

This finding is also based on the VA examiner's opinion that 
there was no objective indication that pain, fatigue, 
weakness, lack of endurance or incoordination further limited 
motion or function of the right ankle joint after repetitive 
use, providing evidence against this claim.

Additional evidence includes the veteran's VA clinic 
findings.  An August 2006 evaluation described the veteran 
with an antalgic gait and "mild" weakness of the right leg, 
providing more evidence against this claim.  In March 2007, 
his physical examination was significant for "some" 
weakness of his right calf muscles.  In May 2007, a physical 
examination was significant for an antaxic gait, right knee 
quadriceps atrophy, ankle contracture, and 4+/5 strength. 

Overall, this is strong probative evidence against the 
claims, showing impairment of MG's XI and XII that is no more 
than moderate in degree.

The previous VA compensation and pension examination report 
in May 2005 found easy fatigue but no evidence of muscle 
loss, intact extensors and flexors of the foot, and full 
anterior strength with both flexion and extension.

The July 2006 VA compensation and pension examination found 
that the veteran's complaint of right leg weakness was 
unrelated to his subfascial hematoma of the right leg.  
Overall, his disability of the entire right lower extremity 
was described as having mild effects on performing chores and 
shopping; moderate effects on exercise, recreation and 
traveling; and preventing sports participation.  He was 
unable to run, and went up and down stairs slowly.

Overall, the May 2005 and July 2006 VA compensation and 
pension examination reports provide strong probative evidence 
against the claims, showing impairment of MG's XI and XII 
that is no more than moderate in degree.

In so deciding, the Board acknowledges the veteran's report 
of right lower extremity fatigue and weakness.  His lay 
complaints are acknowledged by the VA examiners and 
corroborated by medical findings such as thigh and calf 
atrophy, callus buildup and abnormal shoe wear pattern.  
However, the competent medical evidence describing the 
overall degree of severity of those symptoms, including the 
extent of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, outweighs the veteran's lay 
descriptions of functional impairment.  The benefit of doubt 
rule does not apply as the preponderance of the evidence is 
against the claims.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

C.  Lateral and medial fasciotomy scars

VA compensation and pension examination in May 2007 described 
the veteran has having a fasciotomy scar on the lateral 
aspect of the right lower leg measuring 21.5 cm. x 1 cm.  His 
medial fasciotomy scar measures 20 cm x. 0.5 cm.  These 
findings are consistent with the measurements of his scars 
contained in the service medical records (although the 
service medical records described a 22 cm. lateral fasciotomy 
scar), the July 2006 VA compensation and pension examination 
report, and a May 2, 2007 VA clinical consultation.  The May 
2005 VA compensation and pension examination report, which 
referred to 22 and 21 "inch" lateral side medial scars 
(page 2), respectively, is clearly in error.

As the total area involved for either scar involves an area 
less than 6 square inches (39 sq. cm), the criteria for a 
compensable rating under DC's 7801 or 7802 have not been met 
for any time during the appeal period.

VA compensation and pension examination in May 2005 described 
the medial and lateral scars as healed with no evidence of 
drainage or non-healing.  VA compensation and pension 
examination in July 2006 described the scars as well healed.  
Similarly, the May 2007 VA compensation and pension 
examination report described the scars as stable.  Overall, 
the medical evidence provides highly probative evidence 
against a compensable rating under DC 7803.

In so finding, the Board takes note of the veteran's 
assertions during his May 2007 VA compensation and pension 
examination that his scars have occasionally reopened 
requiring antibiotic treatment.  The Board can find no post-
service medical evidence supporting this assertion.  It 
appears to the Board that the veteran may be referring to 
wound care performed during service after his fasciotomy in 
2004.  Overall, the post-service medical records outweigh his 
ambiguous descriptions of an unstable scar.  The Board finds 
that the post-service treatment records outweigh the 
veteran's contention on this point. 

For the time period prior to September 1, 2007, the RO has 
awarded 10 percent disability ratings for each scar under DC 
7804, which contemplates a superficial scar painful on 
examination.  This is the maximum available rating under this 
DC.

Effective September 1, 2007, the RO has reduced the 10 
percent rating for each scar as the medical evidence 
demonstrates that the scars themselves are not tender to 
touch.  

The Board has carefully reviewed the veteran's statements of 
record.  He essentially describes an abnormal pain sensation 
in the areas of his medial and lateral fasciotomy scars on 
palpation.  The scars themselves have no sensation.  The May 
2007 VA examiner elicited from the veteran that his perceived 
discomfort occurs beneath his scars with muscle spasms.

Given the veteran's abnormal sensations in the areas of his 
lateral and medial scars and the medical findings discussed 
herein, the Board finds that the evidence for and against a 
continuance of the 10 percent ratings for his lateral and 
medical scar disabilities under DC 7804 is in equipoise.  
Therefore, giving the benefit of the doubt to the veteran, 
the veteran's 10 percent ratings under DC 7804 shall be 
continued for the entire appeal period.  Accordingly, the 
veteran's disability rating for the lateral and medial 
fasciotomy scars shall be 10 percent, under DC 7804, 
effective from the date of claim.  This is the highest 
evaluation under 7804.

VA compensation and pension examination in May 2005, July 
2006 and May 2007 found that neither fasciotomy scar resulted 
in limitation of motion of any affected part.  As such, there 
is no basis for an evaluation greater than 10 percent under 
DC 7805.

III.  Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities have on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's disabilities at issue are 
encompassed in the schedular ratings assigned.  In this 
respect, the veteran has been awarded separate disability 
ratings pertaining to right knee pain and limitation of 
motion, right knee instability, abnormal sensation of the 
scar disabilities and separate ratings for injuries to MG's 
XI and XII.  Notably, the RO has also separately evaluated 
the effects of an injury to peroneal nerve of the right lower 
extremity, which is an issue not currently before the Board.  

As the assigned schedular evaluations are deemed adequate, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

IV.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Here, the veteran is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Goodwin v. Peake, 28 Vet. App. 128 (2008).

Nonetheless, an April 2006 RO letter reflects that the 
veteran was advised of the developmental duties under the 
VCAA.  Additionally, this letter advised the veteran of the 
criteria for establishing a disability rating and effective 
date of award.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This letter advised the veteran that his disability 
ratings were determined by a schedule for evaluating 
disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  See generally Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  The veteran has 
submitted statements to the record, by written statements and 
orally to VA examiners, regarding the nature, severity and 
duration of his symptoms.  The veteran and his representative 
have not argued any prejudicial error regarding VCAA notice 
deficiencies on his downstream initial rating claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  See 
also Goodwin, supra.  Accordingly, the Board finds that 
adjudication of the claims at this time would not be 
prejudicial to the veteran.  The Board finds that the veteran 
clearly understands what is required to prevail in this case. 

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, his private medical records and VA 
clinical records.

The veteran was afforded VA examinations to evaluate the 
nature and severity of his disabilities in June 2005, July 
2006, and May 2007.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms since his last 
VA examination, there is no duty to provide further medical 
examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

From March 15, 2005 to July 10, 2006, an initial 10 percent 
rating for right knee disability status post ACL 
reconstruction and medial meniscus repair is granted.

From July 10, 2006 to May 2, 2007, an initial rating greater 
than 10 percent for right knee limitation of motion status 
post ACL reconstruction and medial meniscus repair is denied.

Since May 2, 2007, an initial 30 percent rating for right 
knee limitation of motion status post ACL reconstruction and 
medial meniscus repair is granted.

Since May 2, 2007, an initial 10 percent rating for right 
knee instability status post ACL reconstruction and medial 
meniscus repair is granted.

An initial rating greater than 10 percent for residuals of 
right leg compartment syndrome, status post fasciotomy, 
involving MG XI is denied.

An initial rating greater than 10 percent for residuals of 
right leg compartment syndrome, status post fasciotomy, 
involving MG XII is denied.

An initial rating greater than 10 percent for lateral 
fasciotomy scar of the right leg prior to September 1, 2007, 
is denied.

An initial 10 percent rating for lateral fasciotomy scar of 
the right leg since September 1, 2007, is granted.

An initial rating greater than 10 percent for medial 
fasciotomy scar of the right leg prior to September 1, 2007, 
is denied.

An initial 10 percent rating for medial fasciotomy scar of 
the right leg since September 1, 2007, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


